Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez et al. (US 2019/0294932 A1).
As to claim 10, Rodriguez teaches a method of reducing theft of merchandise (Rodriguez: Generally, the checkout and transaction logic may reflect legal and/or corporate requirements (e.g., reviewing attempted purchases of restricted items, such as tobacco or alcohol products) as well as loss-prevention or other security considerations. In some embodiments, the logic may determine whether an audit or other processing tasks should be performed on the checkout transaction, as well as the scope of the audit or other tasks. Audits may include actions of varying degrees of intrusiveness—some non-limiting examples include prompting the person (i.e., a customer) to scan or otherwise manipulate an unidentified item, prompting the person to answer a question or provide additional information, prompting the person to manually scan each item included in their shopping receptacle, prompting an employee to locate particular items of the checkout transaction, prompting the employee to perform a full review of the checkout transaction, and so forth. In some instances, the logic may determine that an audit is not required for the checkout transaction, based on the acquired image information, the virtual tracking record, and/or other information such as a trust level associated with the person. – [18]; NOTE: In some cases, the adaptive audit logic may enable a completely “touchless” checkout transaction, with the person completing the checkout transaction simply by departing the environment, without being required to stop at a checkout terminal or in the checkout area. – [14])  from a retail store (Rodriguez: While generally discussed within the context of a shopping environment, such as a retail store, it is contemplated that the techniques disclosed herein may be applied to other environments (some non-limiting examples include libraries, museums, classrooms, hospitals, etc.) to provide a similar experience for persons included therein. – [14]), the method comprising:	under control of an anti-theft system comprising computer hardware (Rodriguez: Aspects of the present disclosure may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system.” – [56]; also note: The person of ordinary skill will recognize that the modules provided here are merely non-exclusive examples; different functions and/or groupings of functions may be included as desired to suitably operate the environment. – [29]):	obtaining images of a region of the retail store (Rodriguez: The segmentation module 426 may process acquired image data 450 collected from one or more visual sensors 455 in conjunction with image category information 445 using known image processing techniques to detect and segment the acquired image data 450 into a plurality of image segments 451. – [31]; e.g. w.r.t F.1, The environment 100 includes a plurality of sensor modules 105 … such as video sensors (e.g., cameras) … The sensors may be oriented toward expected locations of personal interactions…. – [15]);	identifying, from the images, presence of a shopping basket in the region (Rodriguez: At step 555, the segmentation module 426, using image category information 445, segments the image data 510 into discrete image segments 512, 514, and 516 stored as image segments 451. As illustrated In FIG. 5, the image segments 512 may include portions of the image data 510 corresponding to persons, the image segments 514 may include portions of the image data 510 corresponding to shopping receptacles (which may include any items included therein), and the image segments 512 [516] may include portions of the image data 510 corresponding to items. – [38]);	determining, from the images, a load status indicative of whether the shopping basket is at least partially loaded with merchandise (Rodriguez: FIG. 7A illustrates executing another exemplary image processing task, according to one embodiment. As shown, at step 702, image task module 428 using image category information 445, may be configured to identify the image segments 514 as corresponding to a “high value” category, indicating there is a high value item in the image data and in this instance the shopping receptacle. In this example, the predefined association comprises an association of the image segment with high value items of the plurality of items. For example, as shown image segments 514 are associated with a shopping receptacles 503a-503d including high value items. In one example, image task module 428 in conjunction with virtual transaction record module 430 and virtual transaction record 440, may determine that an audit of shopping receptacle 503a is needed (e.g., audit needed 706). For example, if an associated virtual transaction record does not include the high value item, an audit of the shopping receptacle and/or virtual transaction record may be instructed by the system. In some examples, the image processing task comprises an audit of a shopping receptacle by comparing a transaction record of a person associated with the shopping receptacle with items identified as being included in the shopping receptacle. – [43]);	receiving payment information indicative of whether the merchandise in the shopping basket has been paid for (Rodriguez: In some examples, the image task module 428 may make calls to the virtual transaction record module 430 in order to access, audit, and/or update virtual transaction record information 440. In some examples, virtual transaction record information tracks and updates a virtual transaction record for each person in the environment 100. – [33]); and	communicating, based at least partly on the load status and the payment information, an anti-theft command (Rodriguez: Acquiring the image information and determining the item sets helps to streamline or facilitate checkout transactions for one or more persons in the environment. Identification logic may be applied to identify the person and the payment information associated with the person prior to a checkout transaction. Transaction logic may be applied to determine the number of items and the cost of the items in a shopping receptacle associated with the identified person. Audit logic may be applied to the acquired image information and item sets to adaptively determine the level of review or scrutiny that will be applied to the person's checkout transaction. The audit logic may implement rigid legal and/or corporate requirements, as well as any loss-prevention or security considerations that may be tailored to the circumstances. In some embodiments, the audit logic may determine whether an audit should be performed on a given checkout transaction, as well as the scope of the audit. Audits generally include actions of varying degrees of intrusiveness, to be performed by the person (e.g., a customer) or by another, such as an employee. – [13]; Audits may include actions of varying degrees of intrusiveness—some non-limiting examples include prompting the person (i.e., a customer) to scan or otherwise manipulate an unidentified item, prompting the person to answer a question or provide additional information, prompting the person to manually scan each item included in their shopping receptacle, prompting an employee to locate particular items of the checkout transaction, prompting the employee to perform a full review of the checkout transaction, and so forth. In some instances, the logic may determine that an audit is not required for the checkout transaction, based on the acquired image information, the virtual tracking record, and/or other information such as a trust level associated with the person. – [18]; NOTE: [74] of the instant specification states “an anti-theft command (e.g., to lock or brake a wheel, actuate an alarm or a warning, etc.)”).
As to claim 11, Rodriguez teaches the method of claim 10, wherein the identifying or the determining are performed using a neural network (Rodriguez: In general, the image task module 428 may transmit the acquired image data 450 and/or image segments 451 to a neural network for processing and subsequent identification. Image task module 428 may then determine an identification of an item (or an image segment) based on the confidence level of the neural network results. – [34]).
As to claim 13, Rodriguez teaches the method of claim 10, wherein receiving payment information comprises: obtaining second images (Rodriguez: In some examples, the image processing task may be based upon the environment 100. For example, the image processing task may be associated with a location and/or type of sensor. For example, acquired image data 450 gathered at a fixed image sensor at a checkout area of environment 100, may automatically be associated to a checkout image processing task (e.g., verify and audit items in the acquired image data 450). – [33]) of a payment point (Rodriguez: Upon completion of the transaction—for example, the person has selected all of the desired items—the person may approach a designated checkout area to perform a checkout transaction or approach an exit of the environment. – [17]; Reducing time for checkout transactions also increases the collective throughput at the checkout area. In some cases, the person may be able to complete a checkout transaction simply as part of departing the environment, without requiring the person to stop at a checkout terminal or in the checkout area. In some cases, the person's time in the checkout area may be significantly reduced, such as only a momentary pause at a checkout terminal. In order to for a computing system of the environment to efficiently provide the frictionless checkout, efficient processing of image data through image segmentation is required. – [19]); and 	determining, from the second images, whether the shopping basket passed the payment point (In some cases, the checkout transaction may have “touchless” aspects or may be entirely touchless. For example, visual sensors included in the environment may acquire image information that is usable to identify the person and other information related to the persons, items within the shopping receptacle, etc. and that streamlines or otherwise facilitates the checkout transaction. As will be discussed further herein, logic may be applied to the acquired image information to in order to efficiently process the image information and provide the frictionless checkout. Generally, the checkout and transaction logic may reflect legal and/or corporate requirements (e.g., reviewing attempted purchases of restricted items, such as tobacco or alcohol products) as well as loss-prevention or other security considerations. In some embodiments, the logic may determine whether an audit or other processing tasks should be performed on the checkout transaction, as well as the scope of the audit or other tasks. Audits may include actions of varying degrees of intrusiveness—some non-limiting examples include prompting the person (i.e., a customer) to scan or otherwise manipulate an unidentified item, prompting the person to answer a question or provide additional information, prompting the person to manually scan each item included in their shopping receptacle, prompting an employee to locate particular items of the checkout transaction, prompting the employee to perform a full review of the checkout transaction, and so forth. In some instances, the logic may determine that an audit is not required for the checkout transaction, based on the acquired image information, the virtual tracking record, and/or other information such as a trust level associated with the person. – [18]), spent more than a threshold time near the payment point, interacted with a store attendant, or accessed a payment system at the payment point.
As to claim 16, Rodriguez teaches the method of claim 10, wherein the anti-theft command comprises a command to lock or brake a wheel associated with the shopping basket, a command to actuate an alarm or a warning (Rodriguez: [18], w.r.t prompting (i.e. warning) customers and/or employees), or a command to store personnel that a theft situation is occurring.
As to claim 17, Rodriguez teaches the method of claim 10, wherein the shopping basket is associated with a wheeled, human-propelled shopping cart (Rodriguez: w.r.t Examples of shopping receptacles include shopping carts, baskets, or other containers that may be carried or otherwise transported by the person during the transaction. – [17]; also see 514, F.5 which depicts shopping carts having wheels).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah et al. (US 2018/0154918 A1) in view of Sannala (US 9,396,633 B1) and Rodriguez.
As to claims 1, 10, 17, Hannah teaches an anti-theft system comprising:	 a human-propelled, wheeled cart (Hannah: 30, 32, F.1) comprising:		a wheel (Hannah: 32, F.4) comprising a brake configured to inhibit movement of the cart when the brake is actuated (Hannah: 100, F.4 w.r.t A drive signal that controls the state of the wheel's braking unit 100, such as by driving a brake motor, to change the locked/unlocked state of the wheel. A braking unit 100 that supports partial braking may be used; in such embodiments, the microcontroller may gradually engage the brake whenever a lock decision is made so that the cart does not stop suddenly. – [79]; also see 142 144 148 - F.8); and	 an RF cart transceiver (Hannah: “RF Transceiver” 82 - F.4) configured to communicate with the brake (Hannah: see F.1 w.r.t Decisions to lock the brake may be made by the microcontroller 80, an access point (AP), and/or the CCU, depending upon the system's configuration and the scenario involved. – [79]), and 	communicating a command to the RF cart transceiver to actuate the brake of the wheel (e.g. The CCU may analyze the collected data in real time for purposes of making decisions, such as whether to send a lock command to a particular cart 30 or whether to send an alert message to personnel. For example, when a cart is approaching or passing through the store exit, the CCU may analyze the cart's recent history (e.g., path and speed) to evaluate whether a customer is attempting to leave the store without paying. (The access points may additionally or alternatively be responsible for making such determinations.) Based on the outcome of this determination, the CCU may send a lock command to the cart (typically via an access point), or may refrain from issuing a command that authorizes the cart to exit. As another example, if the CCU detects a rapid increase in the number of active carts, the CCU may alert personnel (e.g., over a store LAN) regarding the possible need to open an additional checkout station. – [41]).	Worth noting, Hannah does disclose a camera (Hannah: video surveillance camera – [128]), a radio frequency communication node configured to communicate the command to the RF cart transceiver to actuate the brake of the wheel, and that the RF cart transceiver is configured to communicate with said radio frequency communication node (Hannah: w.r.t Decisions to lock the brake may be made by the microcontroller 80, an access point (AP), and/or the CCU, depending upon the system's configuration and the scenario involved. – [79]; see As illustrated in FIG. 10, the access point (AP) includes a microcontroller 180 and an RF transceiver 182 – [101]; and The AP repeatedly transmits an “unconditional lock” command on the first antenna 282 to create a lock zone 286, and repeatedly transmits an “unconditional unlock” command on the second antenna 284 to create an unlock zone. – [131]; also see Based on the outcome of this determination, the CCU may send a lock command to the cart (typically via an access point), or may refrain from issuing a command that authorizes the cart to exit. As another example, if the CCU detects a rapid increase in the number of active carts, the CCU may alert personnel (e.g., over a store LAN) regarding the possible need to open an additional checkout station. – [41], w.r.t: In some implementations of the system, the CCU may be omitted. In these implementations, the access points (APs) may implement all of the real time analysis functionality that might otherwise be handled by the CCU. Implementations are also possible in which the access points are omitted, such that the CCU communicates directly with the cart transceivers. – [45]). Moreover, Hannah does disclose determining that the cart is attempting to exit the region of the facility (Hannah: For example, when a cart is approaching or passing through the store exit, the CCU may analyze the cart's recent history (e.g., path and speed) to evaluate whether a customer is attempting to leave the store without paying. – [41]).	However, Hannah does not explicitly use the phrase “computer vision unit (CVU)”, and thus may not explicitly disclose: “a computer vision unit (CVU) configured to image a region of a facility, the CVU comprising: a camera; a radio frequency communication node; and an image processor”; the RF cart transceiver being configured to communicate “with the RF communication node of the CVU”; or “wherein the image processor is programmed to analyze images of the region of the facility obtained by the camera to: determine that the basket of the cart is at least partially loaded with merchandise; and determine that the cart is attempting to exit the region of the facility, wherein the RF communication node is configured to: communicate to the RF cart transceiver to actuate the brake of the wheel”. Additionally, Hanna does not explicitly disclose “a basket configured to hold merchandise”	In a related invention, Sannala teaches a computer vision unit configured to image a region of a facility (Sannala: w.r.t F.11A-M; see Specifically, FIGS. 11A and 11B illustrate perspective views of an assembled camera device 118. The camera device 118 captures multimedia data (image, video, and audio data) in real-time, and communicates raw or processed multimedia data to its users via a remote surveillance server. The captured raw multimedia data are optionally processed locally in the camera device 118 or remotely within the remote surveillance server. – c.28, l.43-50; also note: The present teachings are also applicable, without limitation, to duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space. – c.5, l.19-25) comprising: a camera (Sannala: “IMAGE SENSOR” - F.11J, and camera lens 1108 - F.11F), an RF communication node (Sannala: communication circuitry located within the housing and configured to wireless communicate over a plurality of different communication protocols (e.g., main circuit board of the camera device 118 that includes multiple transceivers). – c.31, l.24-27; also see The placement of antennas 1104 within the camera device 118 assembly is such that interference from conductive and transmitting components is minimized … By selecting the material of the enclosed housing of the camera assembly to be a less (or non) conductive material, such as plastic (e.g., plastic cover 1102), these antennas may be fixed adhesively along the inside of the enclosing housing, thereby reducing the impact of interference otherwise experienced … Optionally, antennas 1104 may be antennas external to the enclosed housing of the camera assembly. – c.28, l.63 through c.29, l.20), and an image processor (Sannala: The captured raw multimedia data are optionally processed locally in the camera device 118 – c.28, l.43-50).	It would have been obvious to modify the disclosure of Hannah using the teachings of Sannala such that a computer vision unit (CVU) configured to image a region of a facility, the CVU comprising: a camera (Hannah: video surveillance camera – [128]; Sannala: “IMAGE SENSOR” - F.11J, and camera lens 1108 - F.11F); a radio frequency communication node (Hannah: an access point (AP) – [98], or a CCU configured to analyze cart event data acquired via two-way communications with the cart transceivers (CTs). – [122]; Sannala: communication circuitry within the housing – c.31, l.24-27); and an image processor (Sannala: The captured raw multimedia data are optionally processed locally in the camera device 118 – c.28, l.43-50) be formed as described, and such that the RF cart transceiver is configured to communicate “with the RF communication node of the CVU” as described. The motivation being to better protect system components from damage/dust while also providing robust wireless communication for environments having multiple transceivers (Hannah: F.1; Sannala: c.1, 50-56).	However, Hannah and Sannala do not explicitly teach “a basket configured to hold merchandise”, or wherein the image processor is programmed to “determine that the basket of the cart is at least partially loaded with merchandise; and determine that the cart is attempting to exit the region of the facility”.	In a related invention, Rodriguez teaches a basket configured to hold merchandise (Rodriguez: Examples of shopping receptacles include shopping carts, baskets, or other containers that may be carried or otherwise transported by the person during the transaction. – [17]; also see 514, F.5);	determine that the basket of the cart is at least partially loaded with merchandise (Rodriguez: FIG. 7A illustrates executing another exemplary image processing task, according to one embodiment. As shown, at step 702, image task module 428 using image category information 445, may be configured to identify the image segments 514 as corresponding to a “high value” category, indicating there is a high value item in the image data and in this instance the shopping receptacle. In this example, the predefined association comprises an association of the image segment with high value items of the plurality of items. For example, as shown image segments 514 are associated with a shopping receptacles 503a-503d including high value items. In one example, image task module 428 in conjunction with virtual transaction record module 430 and virtual transaction record 440, may determine that an audit of shopping receptacle 503a is needed (e.g., audit needed 706). For example, if an associated virtual transaction record does not include the high value item, an audit of the shopping receptacle and/or virtual transaction record may be instructed by the system. In some examples, the image processing task comprises an audit of a shopping receptacle by comparing a transaction record of a person associated with the shopping receptacle with items identified as being included in the shopping receptacle. – [43]); and	determine that the cart is attempting to exit the region of the facility (Rodriguez: w.r.t. In some cases, the adaptive audit logic may enable a completely “touchless” checkout transaction, with the person completing the checkout transaction simply by departing the environment, without being required to stop at a checkout terminal or in the checkout area. – [14], Acquiring the image information and determining the item sets helps to streamline or facilitate checkout transactions for one or more persons in the environment. Identification logic may be applied to identify the person and the payment information associated with the person prior to a checkout transaction. Transaction logic may be applied to determine the number of items and the cost of the items in a shopping receptacle associated with the identified person. Audit logic may be applied to the acquired image information and item sets to adaptively determine the level of review or scrutiny that will be applied to the person's checkout transaction. The audit logic may implement rigid legal and/or corporate requirements, as well as any loss-prevention or security considerations that may be tailored to the circumstances. In some embodiments, the audit logic may determine whether an audit should be performed on a given checkout transaction, as well as the scope of the audit. Audits generally include actions of varying degrees of intrusiveness, to be performed by the person (e.g., a customer) or by another, such as an employee. – [13]; Audits may include actions of varying degrees of intrusiveness—some non-limiting examples include prompting the person (i.e., a customer) to scan or otherwise manipulate an unidentified item, prompting the person to answer a question or provide additional information, prompting the person to manually scan each item included in their shopping receptacle, prompting an employee to locate particular items of the checkout transaction, prompting the employee to perform a full review of the checkout transaction, and so forth. In some instances, the logic may determine that an audit is not required for the checkout transaction, based on the acquired image information, the virtual tracking record, and/or other information such as a trust level associated with the person. – [18]).	It would have been obvious to incorporate the teachings of Rodriguez into the system of modified Hannah such that a basket configured to hold merchandise, and wherein the image processor is programmed to determine that the basket of the cart is at least partially loaded with merchandise; and determine that the cart is attempting to exit the region of the facility be configured as described. The motivation being to reduce checkout transaction times and/or to decrease loss (see for e.g. Rodriguez: [13], [14]).	Concerning claims 10 and 17 in particular, the claim(s) recite(s) a method that is broader in scope than that being used according to the invention of claim 1. Thus, claims 10 and 17 is/are anticipated for reasons similar to that set forth in the rejection of claim 1 above.
As to claims 3, 11, the combination teaches the invention of claims 1, 10 respectively; and wherein the image processor is programmed to apply a neural network to the images obtained by the camera (Rodriguez: In general, the image task module 428 may transmit the acquired image data 450 and/or image segments 451 to a neural network for processing and subsequent identification. Image task module 428 may then determine an identification of an item (or an image segment) based on the confidence level of the neural network results. – [34]).
As to claim 5, the combination teaches the anti-theft system of claim 1, wherein the CVU is further programmed to store the images of the region in a remote, non-transitory computer storage medium (Rodriguez: For example, the front portions 150 of shelves 140 may include video sensors oriented outward from the shelving unit 120 (i.e., toward the aisle) to acquire image information for a person's interactions with items 145 on the shelving unit 120, with the image information provided to back-end servers for storage – [28]).
As to claim 6, the combination teaches the anti-theft system of claim 1, wherein the camera, the RF communication node, and the image processor are disposed in a housing configured to be mounted to a structure in the facility (Sannala: Devices may be mounted on, integrated with and/or supported by a wall 154, floor 156 or ceiling 158. – c.6, l.1-2; A camera assembly includes an enclosed housing having a rear surface, a front surface, and a periphery. The camera assembly also includes a lens module located within the housing and configured to receive light via the front surface, and communication circuitry located within the housing and configured to wireless communicate over a plurality of different communication protocols. – abstract; The captured raw multimedia data are optionally processed locally in the camera device 118 or remotely within the remote surveillance server. – c.28, l.47-50)..
As to claim 7, the combination teaches the anti-theft system of claim 1, wherein the camera and the RF communication node are disposed in a housing configured to be mounted to a structure in the facility and the image processor is disposed remotely from the housing (Sannala: Devices may be mounted on, integrated with and/or supported by a wall 154, floor 156 or ceiling 158. – c.6, l.1-2; A camera assembly includes an enclosed housing having a rear surface, a front surface, and a periphery. The camera assembly also includes a lens module located within the housing and configured to receive light via the front surface, and communication circuitry located within the housing and configured to wireless communicate over a plurality of different communication protocols. – abstract; The captured raw multimedia data are optionally processed locally in the camera device 118 or remotely within the remote surveillance server. – c.28, l.47-50).
As to claim 8, the combination teaches the anti-theft system of claim 1, wherein the facility comprises a retail store and the human-propelled cart comprises a shopping cart (Hannah: 30, 32, F.1; w.r.t Rodriguez: Examples of shopping receptacles include shopping carts, baskets, or other containers that may be carried or otherwise transported by the person during the transaction. – [17], also see 514, F.5).
As to claim 9 the combination teaches the anti-theft system of claim 8, wherein the region comprises a store entrance (Hannah: “Store Exit”, F.1), a store exit (Hannah: “Store Exit”, F.1), a checkout lane (see Hannah: “MAG”, F.1 ), a payment point (see Hannah: “REG”, F.1 ), or a region where high-value merchandise is stored (Rodriguez: For example, the segmentation module 426, using image category information 445, may segment and classify particular image data 510 as corresponding to a high value item, thus requiring a higher level of scrutiny and/or auditing at a checkout image processing task. In another example, the segmentation module 426, using the image category information 445, may segment and classify particular image data 510 as corresponding to restricted items, thus signifying that an age verification image processing task needs to be performed. – [40]).
As to claim 14, the combination teaches the method of claim 10, further comprising determining a unicast address associated with a radio frequency (RF) receiver associated with the shopping basket (carts may be uniquely addressed; see The access points preferably use both unicast (target-specific) and multi-cast addressing to send messages to the cart transceivers. – [110]).

Claims 2, 13, 15, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah, Sannala and Rodriguez as applied to claims 1, 10, 10, 10, 17 respectively above, and further in view of Chomley et al. (US 2019/0057435 A1).
As to claims 2, 13, 15-16, 18, the combination teaches the invention of claims 1, 10, respectively; and wherein the CVU is further configured to: communicate with a payment point of the facility; and receive an indication from the payment point that a payment has not been made for the merchandise in the basket of the cart (Hannah: …For example, when a cart is approaching or passing through the store exit, the CCU may analyze the cart's recent history (e.g., path and speed) to evaluate whether a customer is attempting to leave the store without paying. … Based on the outcome of this determination, the CCU may send a lock command to the cart (typically via an access point), or may refrain from issuing a command that authorizes the cart to exit. As another example, if the CCU detects a rapid increase in the number of active carts, the CCU may alert personnel (e.g., over a store LAN) regarding the possible need to open an additional checkout station. – [41], w.r.t: In some implementations of the system, the CCU may be omitted. In these implementations, the access points (APs) may implement all of the real time analysis functionality that might otherwise be handled by the CCU. Implementations are also possible in which the access points are omitted, such that the CCU communicates directly with the cart transceivers. – [45]; Rodriguez: w.r.t. In some cases, the adaptive audit logic may enable a completely “touchless” checkout transaction, with the person completing the checkout transaction simply by departing the environment, without being required to stop at a checkout terminal or in the checkout area. – [14], Acquiring the image information and determining the item sets helps to streamline or facilitate checkout transactions for one or more persons in the environment. Identification logic may be applied to identify the person and the payment information associated with the person prior to a checkout transaction. Transaction logic may be applied to determine the number of items and the cost of the items in a shopping receptacle associated with the identified person. Audit logic may be applied to the acquired image information and item sets to adaptively determine the level of review or scrutiny that will be applied to the person's checkout transaction. The audit logic may implement rigid legal and/or corporate requirements, as well as any loss-prevention or security considerations that may be tailored to the circumstances. In some embodiments, the audit logic may determine whether an audit should be performed on a given checkout transaction, as well as the scope of the audit. Audits generally include actions of varying degrees of intrusiveness, to be performed by the person (e.g., a customer) or by another, such as an employee. – [13]; Audits may include actions of varying degrees of intrusiveness—some non-limiting examples include prompting the person (i.e., a customer) to scan or otherwise manipulate an unidentified item, prompting the person to answer a question or provide additional information, prompting the person to manually scan each item included in their shopping receptacle, prompting an employee to locate particular items of the checkout transaction, prompting the employee to perform a full review of the checkout transaction, and so forth. In some instances, the logic may determine that an audit is not required for the checkout transaction, based on the acquired image information, the virtual tracking record, and/or other information such as a trust level associated with the person. – [18]).	However, the combination may not explicitly disclose wherein the CVU is further configured “wherein the indication is received prior to communication of the command to the RF cart transceiver to actuate the brake of the wheel” as claimed.	In a related invention, Chomley teaches that communicating a brake actuating command responsive to receiving indication that payment has not been made is well-known (Chomley: If the payment transaction is unsuccessful, the payment module 322 may retry or notify the user at step 712. In the latter case, the user may be allowed to select an alternate payment option (such as a different credit/debit card, or a PayPal® account, for instance) or simply revert to a traditional cashier. In case the customer is using a shopping cart with brakes, the backend system 110 may communicate a brake signal to the cart system 116, which in turn signals the brake actuator 228 to apply the brakes on the shopping cart. This would prevent the customer from exiting the store 104 with the cart without making a payment. In addition, if the cart system 116 includes lights 224 or display 226, the lights may change colours or blink to indicate the error or the display may be configured to show an ‘unsuccessful payment’ message. – [150]).	It would have been obvious to incorporate the teachings of Chomley into the system of modified Hannah such that the CVU be configured wherein the indication is received prior to communication of the command to the RF cart transceiver to actuate the brake of the wheel as described. The motivation being to better account for unsuccessful checkout transactions in retail environments.	Concerning claim 15 in particular, the combination teaches wherein communicating the anti-theft command comprises communicating to the transceiver associated with the shopping basket, to a checkout barrier, to a brake associated with a wheel associated with the shopping basket, or to a video surveillance system of the retail store (commands are sent to wheel brakes; at least see Hannah: [41], and Chomley: [150]).	Concerning claim 16 in particular, the combination teaches wherein the anti-theft command comprises a command to lock or brake a wheel associated with the shopping basket, a command to actuate an alarm or a warning, or a command to store personnel that a theft situation is occurring to a brake associated with a wheel associated with the shopping basket, or to a video surveillance system of 0the retail store (commands are sent to wheel brakes; at least see Hannah: [41], and Chomley: [150]).	Concerning claim 18 in particular, the combination teaches the method of claim 17, wherein the shopping cart comprises a wheel having a brake, and the anti-theft command comprises a command to actuate the brake (commands are sent to wheel brakes; at least see Hannah: [41], and Chomley: [150]).
As to claim 19, the combination teaches the method of claim 10, wherein the shopping basket is associated (Hannah: a unique RF address is associated with a specific shopping cart/wheel, see The access points preferably use both unicast (target-specific)addressing to send messages to the cart transceivers. – [110]; Rodriguez: shopping carts are associated with specific images and items determined from those images, For example, as shown image segments 514 are associated with a shopping receptacles 503a-503d including high value items. – [43], and In some examples, the image data 510 may further include one or more alternate interactions occurring between the persons, shopping receptacles, and/or items, which are not depicted here. For example, a person may be holding an item in their hand instead of a shopping receptacle. – [37]).	However, “a handheld shopping basket” may not be explicitly disclosed.	In a related invention, Chomley teaches a hand-held basket (Chomley: The store 104 supplies shopping carts 108 for customers to place items in as they shop. The shopping cart 108 may be a trolley, hand-held basket or any other appropriate receptacle in which the customer 112 can place products. – [24].)	It would have been obvious to incorporate the teachings of Chomley into the system of modified Hannah such a that wherein the shopping basket is associated with a handheld shopping basket as described. The motivation being to more robustly maintain knowledge of items that a shopper intends to purchase, and thereby provide a shopper better mobility through the use of a basket that may be handheld.

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah, Sannala and Rodriguez as applied to claims 1 and 10 above, and further in view of Argue et al. (US 2014/0177924 A1).
As to claims 4, 12, the combination teaches the invention of claims 1 and 10, respectively.	However, “wherein the image processor is further programmed to determine a path of the cart in the region of the facility” may not be explicitly disclosed.	In a related invention, Argue teaches further comprising determining, from the images, a path of the shopping basket in the region (Argue: At operation 230, image processing module 120 tracks the movement of any identified carts or like objects. In embodiments, image processing module 120 is adapted to identify the orientation of each identified cart (i.e., which end of the cart is the front and which is the rear). Tracking cart movement may be accomplished over multiple cameras 110 feeding images into image processing module 120. Coordination between multiple cameras 110 may be managed by image processing module 120 to follow an object as it passes between zones covered by respective cameras 110. Image processing module 120 may transmit instructions to cameras 110 to aim at specific coordinates, zoom level, and the like to optimize tracking of carts and other objects. – [23]; At operation 240, image processing module 120 compares a cart's tracked movement to known patterns that are symptomatic of defective or damaged wheels. Such movement patterns may typically be caused by a defective wheel, which may cause a cart to favor one direction, exhibit unsteady behavior, or otherwise follow patterns indicative of damaged or defective cart wheels. Image processing module 120 can compare observed movement patterns against known movement patterns that are symptomatic of damaged or defective cart wheels. In embodiments, the observed pattern is assigned a match score based on how similar it is to a known symptomatic movement pattern. In an embodiment, a score threshold is implemented, such that if an observed movement pattern receives a match score above the threshold, the observed movement is deemed a match and indicative of a damaged or defective cart wheel. – [24]; also see [25]).	It would have been obvious to incorporate the teachings of into the system of modified Hannah such that wherein the image processor is further programmed to determine a path of the cart in the region of the facility as described. The motivation being to better maintain shopping baskets.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claim 10 above, and further in view of Argue.
As to claim 12, Rodriguez teaches the method of claim 10.	However, “further comprising determining, from the images, a path of the shopping basket in the region” may not be explicitly disclosed.	In a related invention, Argue teaches further comprising determining, from the images, a path of the shopping basket in the region (Argue: At operation 230, image processing module 120 tracks the movement of any identified carts or like objects. In embodiments, image processing module 120 is adapted to identify the orientation of each identified cart (i.e., which end of the cart is the front and which is the rear). Tracking cart movement may be accomplished over multiple cameras 110 feeding images into image processing module 120. Coordination between multiple cameras 110 may be managed by image processing module 120 to follow an object as it passes between zones covered by respective cameras 110. Image processing module 120 may transmit instructions to cameras 110 to aim at specific coordinates, zoom level, and the like to optimize tracking of carts and other objects. – [23]; At operation 240, image processing module 120 compares a cart's tracked movement to known patterns that are symptomatic of defective or damaged wheels. Such movement patterns may typically be caused by a defective wheel, which may cause a cart to favor one direction, exhibit unsteady behavior, or otherwise follow patterns indicative of damaged or defective cart wheels. Image processing module 120 can compare observed movement patterns against known movement patterns that are symptomatic of damaged or defective cart wheels. In embodiments, the observed pattern is assigned a match score based on how similar it is to a known symptomatic movement pattern. In an embodiment, a score threshold is implemented, such that if an observed movement pattern receives a match score above the threshold, the observed movement is deemed a match and indicative of a damaged or defective cart wheel. – [24]; also see [25]).	It would have been obvious to incorporate the teachings of Argue into the system of Rodriguez such that further comprising determining, from the images, a path of the shopping basket in the region be performed as described. The motivation being to better maintain shopping baskets.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claim 10 above, and further in view of Hannah.
As to claim 14, Rodriguez teaches the method of claim 10.	However, further comprising determining a unicast address associated with a radio frequency (RF) receiver associated with the shopping basket is not explicitly disclosed.	In a related invention, Hannah teaches a unicast address associated with a radio frequency (RF) receiver associated with the shopping basket (Hannah: carts may be uniquely addressed in communications; see The access points preferably use both unicast (target-specific) and multi-cast addressing to send messages to the cart transceivers. – [110]).	It would have been obvious to incorporate the teachings of Hannah into the system of Rodriguez such that determining (i.e. have knowledge of) a unicast address associated with a radio frequency (RF) receiver associated with the shopping basket be performed as described. The motivation being to provide to better facilitate direct communication to a specific cart.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claim 10 above, and further in view of Chomley and Hannah.
As to claim 15, Rodriguez teaches the method of claim 10, wherein the shopping cart comprises a wheel (Rodriguez: w.r.t Examples of shopping receptacles include shopping carts, baskets, or other containers that may be carried or otherwise transported by the person during the transaction. – [17]; also see 514, F.5 which depicts shopping carts having wheels), and 	wherein communicating the anti-theft command comprises communicating (Rodriguez: w.r.t. In some cases, the adaptive audit logic may enable a completely “touchless” checkout transaction, with the person completing the checkout transaction simply by departing the environment, without being required to stop at a checkout terminal or in the checkout area. – [14], Acquiring the image information and determining the item sets helps to streamline or facilitate checkout transactions for one or more persons in the environment. Identification logic may be applied to identify the person and the payment information associated with the person prior to a checkout transaction. Transaction logic may be applied to determine the number of items and the cost of the items in a shopping receptacle associated with the identified person. Audit logic may be applied to the acquired image information and item sets to adaptively determine the level of review or scrutiny that will be applied to the person's checkout transaction. The audit logic may implement rigid legal and/or corporate requirements, as well as any loss-prevention or security considerations that may be tailored to the circumstances. In some embodiments, the audit logic may determine whether an audit should be performed on a given checkout transaction, as well as the scope of the audit. Audits generally include actions of varying degrees of intrusiveness, to be performed by the person (e.g., a customer) or by another, such as an employee. – [13]; Audits may include actions of varying degrees of intrusiveness—some non-limiting examples include prompting the person (i.e., a customer) to scan or otherwise manipulate an unidentified item, prompting the person to answer a question or provide additional information, prompting the person to manually scan each item included in their shopping receptacle, prompting an employee to locate particular items of the checkout transaction, prompting the employee to perform a full review of the checkout transaction, and so forth. In some instances, the logic may determine that an audit is not required for the checkout transaction, based on the acquired image information, the virtual tracking record, and/or other information such as a trust level associated with the person. – [18]).	However, “to a transceiver associated with the shopping basket, to a checkout barrier, to a brake associated with a wheel associated with the shopping basket, or to a video surveillance system of the retail store” may not be explicitly disclosed.	In a related invention, Chomley teaches communicating to a brake If the payment transaction is unsuccessful, the payment module 322 may retry or notify the user at step 712. In the latter case, the user may be allowed to select an alternate payment option (such as a different credit/debit card, or a PayPal® account, for instance) or simply revert to a traditional cashier. In case the customer is using a shopping cart with brakes, the backend system 110 may communicate a brake signal to the cart system 116, which in turn signals the brake actuator 228 to apply the brakes on the shopping cart. This would prevent the customer from exiting the store 104 with the cart without making a payment. In addition, if the cart system 116 includes lights 224 or display 226, the lights may change colours or blink to indicate the error or the display may be configured to show an ‘unsuccessful payment’ message. – [150]).	It would have been obvious to incorporate the teachings of Chomley into the system of Rodriguez such that wherein communicating the anti-theft command comprises communicating to a transceiver associated with the shopping basket, to a checkout barrier, to a brake associated with a wheel associated with the shopping basket, or to a video surveillance system of the retail store be performed as described. The motivation being to better compensate for unsuccessful checkout transactions in retail environments.	However, the brake being “associated with a wheel” may not be explicitly disclosed.	In a related invention, Hannah teaches a brake associated with a wheel (Hannah: carts may be uniquely addressed in communications; see The access points preferably use both unicast (target-specific) and multi-cast addressing to send messages to the cart transceivers. – [110]; and FIG. 4 illustrates some of the different types of components that may be provided in or in conjunction with the cart transceiver (CT) according to one embodiment of the invention. In this embodiment, all of the components shown in FIG. 4 are mounted inside the shopping cart wheel 32. – [70]).	It would have been obvious to incorporate the teachings of Hannah into the system of modified Rodriguez such that wherein communicating the anti-theft command comprises communicating to a transceiver associated with the shopping basket, to a checkout barrier, to a brake associated with a wheel associated with the shopping basket, or to a video surveillance system of the retail store as described. The motivation being to provide a more robust braking, thereby reducing loss due to unsuccessful checkout transactions in retail environments. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claim 10 above, and further in view of Hannah and Chomley.
As to claim 18, Rodriguez teaches the method of claim 17, and	wherein the shopping cart comprises a wheel (Rodriguez: w.r.t Examples of shopping receptacles include shopping carts, baskets, or other containers that may be carried or otherwise transported by the person during the transaction. – [17]; also see 514, F.5 which depicts shopping carts having wheels).	However, wherein the shopping cart comprises a wheel “having a brake, and the anti-theft command comprises a command to actuate the brake” may not be explicitly disclosed.	In a related Invention, Hannah teaches commanding wheels having brakes (Hannah: carts may be uniquely addressed in communications; see The access points preferably use both unicast (target-specific) and multi-cast addressing to send messages to the cart transceivers. – [110]; and FIG. 4 illustrates some of the different types of components that may be provided in or in conjunction with the cart transceiver (CT) according to one embodiment of the invention. In this embodiment, all of the components shown in FIG. 4 are mounted inside the shopping cart wheel 32. – [70]).	It would have been obvious to incorporate the teachings of Hannah into the system of Rodriguez such that wherein the shopping cart comprises a wheel having a brake as described. The motivation being to provide better controllability of shopping cart motion.	However, wherein “the anti-theft command comprises a command to actuate the brake” may not be explicitly disclosed.	In a related invention, Chomley teaches the anti-theft command comprises a command to actuate the brake (If the payment transaction is unsuccessful, the payment module 322 may retry or notify the user at step 712. In the latter case, the user may be allowed to select an alternate payment option (such as a different credit/debit card, or a PayPal® account, for instance) or simply revert to a traditional cashier. In case the customer is using a shopping cart with brakes, the backend system 110 may communicate a brake signal to the cart system 116, which in turn signals the brake actuator 228 to apply the brakes on the shopping cart. This would prevent the customer from exiting the store 104 with the cart without making a payment. In addition, if the cart system 116 includes lights 224 or display 226, the lights may change colours or blink to indicate the error or the display may be configured to show an ‘unsuccessful payment’ message. – [150]).	It would have been obvious to incorporate the teachings of Chomley into the system of modified Rodriguez such that the anti-theft command comprises a command to actuate the brake as described. The motivation being to better compensate for unsuccessful checkout transactions in retail environments.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claim 10 above, and further in view of Chomley.
As to claim 19, Rodriguez teaches the method of claim 10, wherein the shopping basket is associated (Rodriguez: shopping carts are associated with specific images and items determined from those images, For example, as shown image segments 514 are associated with a shopping receptacles 503a-503d including high value items. – [43], and In some examples, the image data 510 may further include one or more alternate interactions occurring between the persons, shopping receptacles, and/or items, which are not depicted here. For example, a person may be holding an item in their hand instead of a shopping receptacle. – [37]).	However, “a handheld shopping basket” may not be explicitly disclosed.	In a related invention, Chomley teaches a hand-held basket (Chomley: The store 104 supplies shopping carts 108 for customers to place items in as they shop. The shopping cart 108 may be a trolley, hand-held basket or any other appropriate receptacle in which the customer 112 can place products. – [24].)	It would have been obvious to incorporate the teachings of Chomley into the system of Rodriguez such a that wherein the shopping basket is associated with a handheld shopping basket as described. The motivation being to more robustly maintain knowledge of items that a shopper intends to purchase, and thereby provide a shopper better mobility through the use of a basket that may be handheld.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as applied to claim 10 above, and further in view of Richards et al. (US 2018/0039841 A1).
As to claim 20, Rodriguez teaches the method of claim 10.	However, the remaining limitations may not be explicitly disclosed.	In a related invention, Richards teaches classifying the images of the region of the retail store to annotate shopping baskets or the load status of the shopping baskets so as to provide a set of training images; and training a machine learning algorithm using the set of training images (Richards: Alternatively, the training images may be a collection (or database) of images with shopping carts 300 where some carts are known to have items on their lower trays and some carts are known to not have any items on their lower trays. In these embodiments where training images comprise the baseline data, machine learning techniques may be incorporated and used in the processing of the computing device 100 collecting and evaluating the stream of images and conducting comparisons of the recognition data to baseline data. – [25]).	It would have been obvious to incorporate the teachings of Richards into the system of Rodriguez such that classifying the images of the region of the retail store to annotate shopping baskets or the load status of the shopping baskets so as to provide a set of training images; and training a machine learning algorithm using the set of training images be performed as described. The motivation being to provide a more accurate baseline model.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah, Sannala and Rodriguez as applied to claim 10 above, and further in view of Richards.
As to claim 20, the combination teaches the method of claim 10.	However, the remaining limitations may not be explicitly disclosed.	In a related invention, Richards teaches classifying the images of the region of the retail store to annotate shopping baskets or the load status of the shopping baskets so as to provide a set of training images; and training a machine learning algorithm using the set of training images (Richards: Alternatively, the training images may be a collection (or database) of images with shopping carts 300 where some carts are known to have items on their lower trays and some carts are known to not have any items on their lower trays. In these embodiments where training images comprise the baseline data, machine learning techniques may be incorporated and used in the processing of the computing device 100 collecting and evaluating the stream of images and conducting comparisons of the recognition data to baseline data. – [25]).	It would have been obvious to incorporate the teachings of Richards into the system of modified Hannah such that classifying the images of the region of the retail store to annotate shopping baskets or the load status of the shopping baskets so as to provide a set of training images; and training a machine learning algorithm using the set of training images be performed as described. The motivation being to provide a more accurate baseline model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ADAM D TISSOT/Primary Examiner, Art Unit 3663